                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                        ASHVILLE DIVISION
                                  CIVIL ACTION NO. 1:19-CV-00336

 COMMERCIAL FUNDING INC.
               Plaintiff,
 v.
                                                                 DEFAULT JUDGMENT
 ODOM TRANSPORT COMPANY, INC., ODOM
 TRUCKING COMPANY, INC., DEBORAH C.
 ODOM and STEVE ODOM
                 Defendants.


        THIS CAUSE coming on to be heard and being heard before the undersigned Clerk of Court for
the Western District of North Carolina, upon request of Plaintiff for entry of Default Judgment against
Defendants, and
        It appearing to the Court that a Complaint praying for a sum certain or for a sum which can by
computation be made certain was filed and Summons issued in this action on December 5, 2019, and said
Summons, together with a copy of the Complaint, was duly served upon Defendants; and
        It further appearing to the Court that an Affidavit in support of the claim of the Plaintiff has been
filed by Plaintiff; and
        It further appearing to the Court that no answer or other pleading has been filed by the Defendants,
and that the time for pleading or otherwise defending has expired; and
        It further appearing to the Court that Defendants are neither infants nor incompetent persons, and
upon request of the Plaintiff, default of the Defendants was duly entered according to law.
        NOW, THEREFORE, JUDGMENT BY DEFAULT is hereby entered against Defendants Odom
Transport Company, Inc., Odom Trucking Company, Inc., Deborah C. Odom, and Steve Odom pursuant to
the prayer of the Complaint and the Affidavit of Plaintiff’s Claim filed herein.
        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff have and recover of
the Defendants as follows:
        1.      On Count One, against Defendants Odom Transport Company Inc, Odom Trucking
Company, Inc., Deborah C. Odom, and Steve Odom, jointly and severally, Judgment in the amount of
$95,403.65 as of January 3, 2020, which Judgment is hereby entered and shall accrue interest hereafter at
the legal rate until paid; and
       2.      On Count One, against Defendants Odom Transport Company Inc, Odom Trucking

Company, Inc., Deborah Cooper Odom, and Steven Barry Odom, jointly and severally, in favor of Plaintiff,

in the amount of $44,244.00 representing the accrued Mandatory Monthly Minimum as established as a

sum certain in Plaintiff’s complaint [Document 1, page 6] for failure to submit the Mandatory Monthly

Minimum in August, 2019 and from November 2019 through December 2020.


THIS, the 3 day of February 2020

                                     __________________________________________________________
                                     Clerk of Court for Western District of North Carolina




                                                   2
